DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
					Claim Status
	Claims 1, 3-7, 9, 11, and 12 are pending and are examined. Claims 13-19 are withdrawn and are not examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  “first controller” is used and then “said controller” is used in the claim. Please use consistent claim language.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “first data set” in line 9 should be corrected to “first dataset” in line 14. Please use consistent claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a liquid phase” is recited twice in lines 2 and 5. Is “a liquid phase” of line 5 a different liquid phase from that previously recited or is it the same phrase? Please clarify.  
Regarding Claim 1, the limitation “a gas phase” is recited twice in lines 2 and 4. Is “a liquid phase” of line 4 a different gas phase from that previously recited or is it the same phase? Please clarify.  
Regarding Claim 1, the limitation “a distal end comprising a contact surface of the liquid sensor and a proximal end comprising said gas sensor” is unclear and indefinite. Is there a contact surface of the gas sensor? For example, “a contact surface” is claimed for the liquid sensor? Is there an equivalent for the gas sensor? In the instant specification, the analyte seems to come into contact with holes for the gas sensor. Please clarify whether there is a contact surface for the gas sensor.
Regarding Claim 1, the limitation “an analyte” is recited twice in lines 1 and 4. Is “an analyte” of line 4 the same or different an analyte of line 1. Please clarify.

	Claims 3-7, 9, 11, and 12 are rejected by virtue of being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1, 3-7, 9, 11, and 12 are rejected under 112b but would be allowable if rewritten to address the 112b issues. 

			Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest said fluid sensory device comprising: a gas sensor for sensing a gas phase of an analyte and a liquid sensor for sensing a liquid phase of said analyte at the same time, said gas sensor and said liquid sensor generating a fluid sensing signal; a first controller configured to identify said analyte by processing said fluid sensing signal on the basis of said model and to output the result; wherein said controller is further configured to generate a first dataset representative of the fluid sensing signal, and said first dataset further comprises a label comprising a timestamp or a serial number characterizing the fluid sensing signal, and wherein said controller is further configured to combine said first dataset by reference to said label with a second dataset comprising context data collected at the same time as the first data set, said context data characterizing the fluid sensing signal and comprising at least one of a text, a sound and an image, said controller being further configured to use the second dataset to train the model; a communication interface configured to send to a remote processing device said second dataset representative of the fluid sensing signal; and to obtain said model from a remote processing capability; and wherein said fluid sensory device havinq an elonqated form factor, with a distal end comprising a contact surface of the liquid sensor and a proximal end comprising said gas -2-Inventors: Chang-Hyun SHIM et al. Application No.: 15/552,640 sensor, wherein the fluid sensory device is adapted to be inserted substantially vertically into a cup containinq said analvte in a first orientation to perform said sensing of said gas phase of said analyte by said qas sensor, and reversed to be inserted substantially vertically into said cup containinq said analyte in a second orientation to perform said sensinq of said liquid phase by said contact surface of the liquid sensor.

Response to Arguments
Applicant’s arguments, see page 7, filed 5/10/22, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. There is an a new objection over claim 1.

Applicant’s arguments, see pages 7-13, filed 5/10/22, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 claim rejections has been withdrawn. 

The examiner notes there are new 112b rejections in light of the amendment.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798